Citation Nr: 0525484	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  02-17 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for dysphagia.

3.  Entitlement to service connection for migraine headaches.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1981 to February 1984.  She served on active duty for 
training (ACDUTRA) from January 31, 1980, to April 30, 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was remanded for additional 
development in November 2003.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claims and has 
sufficiently notified her of the information and evidence 
necessary to substantiate these claims.

2.  The evidence demonstrates the appellant's blood pressure 
was noted to be elevated on two readings upon enlistment 
examination prior to service, but was not shown to have been 
aggravated during service and was not manifest as a disabling 
disease within one year of active service; her present 
hypertension disorder was first manifested many years after 
service and is not shown to have been due to any incident of 
active service.

3.  The evidence demonstrates the appellant's dysphagia was 
first manifest many years after service and is not due to any 
incident of active service.

4.  The evidence demonstrates the appellant's migraine 
headaches were onset within one year of her separation from 
active service, but were not manifest to a compensable degree 
until many years after service.




CONCLUSIONS OF LAW

1.  The appellant's hypertension was not incurred in or 
aggravated by active service and is not due to any incident 
of active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

2.  The appellant's dysphagia was not incurred in or 
aggravated by active service and is not due to any incident 
of active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

3.  The appellant's migraine headaches were not incurred in 
or aggravated by active service and are not due to any 
incident of active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of an April 2001 
letter issued prior to the initial AOJ decision.  The letter 
informed the appellant of what evidence was required to 
substantiate the claims and of her and VA's respective duties 
for obtaining evidence.  It is unclear from the record 
whether the appellant was explicitly asked to provide "any 
evidence in her possession that pertains" to her claim .  
See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a practical 
matter the Board finds that she has been notified of the need 
to provide such evidence, for the following reasons.  The 
AOJ's April 2001 letter informed her that additional 
information or evidence was needed to support her claims, and 
asked her to send the information or evidence to the AOJ.  In 
addition, the March 2002 statement of the case contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes such 
notice.  Pertinent information was also addressed in VA 
Special Processing Unit correspondence to the appellant dated 
in October 2004.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in her possession.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the appellant's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  The appellant was advised of the 
evidence obtained in support of her claims and of any 
negative record requests by correspondence or notation in the 
statement of the case and supplemental statements of the 
case.  Therefore, the Board finds further attempts to obtain 
additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The 
appellant underwent examinations pertinent to her appeal in 
February 2001 and May 2005.  The Board finds the available 
medical evidence is sufficient for an adequate determination 
of the issues addressed in this decision.  Therefore, the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.  

Factual Background

Service medical records are negative for diagnoses of 
hypertension, dysphagia, or migraine headaches.  The service 
department has verified that the appellant served on active 
duty for training (ACDUTRA) from January 31, 1980, to April 
30, 1980, and on active duty from May 1981 to February 1984.  

The available service medical records include a January 19, 
1980, report of medical examination noting a sitting blood 
pressure finding of 138/114.  Additional findings were 
recorded in the notes section of that report of 122/100 and 
one hour later of 130/88.  The examining physician indicated 
the appellant was qualified for service.  In an associated 
report, Standard Form 93, the appellant denied any medical 
history of high or low blood pressure.  On March 8, 1980, the 
appellant complained of a sore throat and requested her blood 
pressure be taken.  Blood pressure findings of 130/98 were 
reported.  A March 12, 1980, report noted she complained of 
high blood pressure with dizziness and that she stated she 
found out about her high blood pressure one week before 
entering service.  It was noted she had been provided "Cel" 
tabs for two weeks for her high blood pressure.  Physical 
examination revealed blood pressure findings of 110/90 and 
increased fluids.  The examiner's impression was increased 
fluids.  The treatment plan included rule out high blood 
pressure with a blood pressure check in three days.  There is 
no record of any findings having been reported three days 
later.

An April 14, 1980, report noted the veteran complained of a 
one week history of chills, vomiting, sore throat, cough, 
sneezing, and headache.  The diagnosis was pharyngitis, 
probably strep throat.  A blood pressure finding of 110/70 
was reported.  An April 28, 1980, report noted a blood 
pressure finding of 120/80.  A December 1980 examination 
report noted a functional systolic heart murmur and a blood 
pressure finding of 120/76.  

Service medical records during the appellant's period of 
active duty service include blood pressure findings of 126/80 
on November 27, 1981, and of 112/72 on December 2, 1981.  A 
September 1982 dental health medical history noted answers of 
yes and no for a history of high blood pressure.  In a 
November 1982 dental patient health questionnaire the 
appellant reported she was not taking any medication and did 
not indicate a history of high or low blood pressure.  A 
December 1982 report noted she was in week 22 of her 
pregnancy and reported a blood pressure finding of 100/72.  
Records also include blood pressure findings of 118/68 on 
January 18, 1983, of 130/92 on June 1, 1983, of 120/80 on 
June 28, 1983, of 130/90 on November 5, 1983, of 98/60 on 
December 14, 1983, of 98/60 on December 15, 1983, and of 
110/84 on February 9, 1984.  In an undated Standard Form 93 
noted as for the purpose of a separation examination the 
appellant reported a history of frequent or severe headaches 
and high or low blood pressure.  There are no additional 
comments on that document and it was not signed by an 
examiner.  There is no indication that a separation 
examination was performed.

Records show that after her discharge from active service the 
appellant continued to receive treatment in service 
department medical facilities as a dependent of her spouse.  
A blood pressure finding of 100/60 was reported on May 11, 
1984.  A July 5, 1984, report noted a history of high blood 
pressure and recorded a blood pressure finding of 100/54.  An 
October 1984 report also noted she had a history of high 
blood pressure and recorded a blood pressure finding of 
122/88.  It was noted a general examination was within normal 
limits.  Records include blood pressure findings of 110/84 in 
February 1985 and 144/88 on February 8, 1985.  The 
February 8, 1985, report shows the appellant complained of 
fatigue, headaches, insomnia, loss of appetite, and frequent 
urination.  The diagnosis was mild left otitis media.  A 
December 1986 report noted the appellant reported a history 
of high blood pressure, but denied any problems with migraine 
headaches.

Treatment records show that in May 1994 the appellant 
complained of a three day history of headache, sore throat, 
and congestion.  The diagnosis was upper respiratory 
infection/sinusitis.  In September 1995, the appellant 
complained of problems associated with food getting stuck in 
her throat.  It was noted she reported a two year history of 
dysphagia.  A January 1996 upper endoscopy revealed an 
esophageal ring, but no evidence of duodenal ulcer.  A 
February 1997 report noted the appellant was taking Imitrex 
for headaches and that she reported she only had headaches 
around he time of her menses.  The diagnoses included 
borderline hypertension and cephalgia.  A December 1996 
gastroenterology report noted testing was positive for 
helicobacter pylori.

An April 1997 report provided diagnoses including 
hypertension and migraine headaches.  It was noted the 
appellant had a history of dysphagia.  A blood pressure 
finding of 140/80 was reported.  An April 1998 report noted 
the appellant complained of high blood pressure and 
headaches.  She reported two types headaches one of which 
started in the back of the base of the head and was not 
present when her blood pressure was under control.  The 
second type was described as a sharp headache above the left 
eye brow occurring about once per week with nausea and 
lasting three to four hours.  She stated these headaches had 
been an ongoing problem for eight to nine years.  The 
diagnoses included hypertension, migraines, and dysphagia.  

An April 1998 examination report noted the appellant had a 
history of dysphagia and that she reported having had similar 
symptoms ten years earlier.  It was noted that she had first 
sought therapy three years earlier and had undergone two 
esophagogastroduodenoscopies.  She was found to have 
helicobacter pylori and was partially treated for that 
disorder on one occasion.  She had done fairly well for a few 
months after that, but had progressive dysphagia since then.  
A review of systems revealed hypertension and a negative 
neurologic examination.  A blood pressure finding of 125/84 
was provided.  A November 1999 report noted a history of 
migraine/muscle contraction headaches.  A December 1999 
cardiology report noted a diagnosis of hypertension, not well 
controlled.  Subsequent reports include diagnoses of 
hypertension, migraine headaches, and dysphagia without 
opinion as to etiology.  An October 2001 report noted a ten 
year history of dysphagia.  

VA examination in February 2001 included diagnoses of 
uncontrolled hypertensive vascular disease, dysphagia 
secondary to hiatal hernia and Schatzki ring, and migraines 
secondary to chronic sinusitis.  It was noted the appellant's 
claim file was not available for review, but that she 
reported she initially received a diagnosis of high blood 
pressure during service in-processing.  She stated she was 
given medication and passed admission requirements on repeat 
blood pressure findings.  She reported that while in active 
service she was placed on Capoten and presently took 
Verapamil, Atenolol, Lisinopril, and Hydrochlorothiazide for 
her high blood pressure.  She stated she started having 
migraine headaches while on active duty and that she was told 
they were due to her high blood pressure.  

In her July 2001 notice of disagreement the appellant 
asserted that she did not have high blood pressure prior to 
service and that she had been continuously treated for 
hypertension since 1981.  She stated the disorder had 
progressively worsened during her active duty service.  She 
also stated that she had been treated for headaches and 
difficulty swallowing during service with problems continuing 
after service, but that she did not receive diagnoses or 
treatment for these disorders until approximately 1993.  In 
subsequent statements in support of her claims she asserted 
that she had been in good health prior to service and that 
she had been treated for hypertension, headaches, and 
dysphagia during active service.  

VA neurology examination in May 2005 noted the appellant 
complained of a history of headaches that began in 1982 and 
that during active service she experienced three headaches 
per month.  The diagnosis was migraine headache with aura.  
The category was described as vascular and the etiology was 
neurohormonal imbalance and more likely than not some genetic 
component.  The examiner stated the migraine headache 
disorder was recurrent and chronic in nature and that the 
evidence of record demonstrated the same characteristic 
headache was documented as early as February 8, 1985.  It was 
noted, in essence, that the appellant's headaches were not 
consistent with hypertensive headaches and were not related 
to her chronic sinusitis.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).  VA law provides that active 
military, naval, or air service includes any period of active 
duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty, or any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21), (24) (West 2002 & Supp. 2005); 38 C.F.R. § 3.6(a), 
(d) (2004); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  

ACDUTRA is, generally, full-time duty in the Armed Forces 
performed by reserves for training purposes.  38 C.F.R. 
§ 3.6(c)(1) (2004).  Service connection for a person on 
inactive duty for training is permitted only for injuries, 
not diseases, incurred or aggravated in line of duty.  See 
Brooks v. Brown, 5 Vet. App. 484, 485 (1993).

Where a veteran served 90 days or more of continuous, active 
military service during a period of war or during peacetime 
service on or after January 1, 1947, and certain chronic 
diseases, including ulcers, hypertension, and organic 
diseases of the nervous system, become manifest to a degree 
of 10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

Pertinent case law has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132 (West 2002).  

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 1132 to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
this rebuttal standard attaches.  See Cotant v. Principi, 17 
Vet. App. 116 (2003).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2004).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

Hypertension

VA regulations provide that the term hypertension means 
diastolic blood pressure is predominantly 90 millimeters (mm) 
or greater and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm or greater 
with a diastolic blood pressure of less than 90 mm.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (2004).  

In this case, the evidence shows that elevated blood pressure 
findings were noted upon enlistment examination on January 
19, 1980, of 138/114 and 122/100, but that a reading one hour 
later of 130/88 was apparently accepted as qualifying the 
appellant for service.  Records show that during her period 
of ACDUTRA service from January 31, 1980, to April 30, 1980, 
blood pressure findings of 130/98 and 110/90 were reported in 
March 1980.  A March 12, 1980, report noted a treatment plan 
included rule out high blood pressure with a blood pressure 
check in three days, but that there is no record of any 
findings having been reported three days later.  Reports 
dated in April 1980 noted blood pressure findings of 110/70 
and 120/80.  A December 1980 examination report noted a blood 
pressure finding of 120/76.  

Service medical records during the appellant period of active 
duty service include blood pressure findings of 126/80 on 
November 27, 1981, and of 112/72 on December 2, 1981.  A 
December 1982 blood pressure finding was 100/72.  Records 
also include blood pressure findings of 118/68 on 
January 18, 1983, of 130/92 on June 1, 1983, of 120/80 on 
June 28, 1983, of 130/90 on November 5, 1983, of 98/60 on 
December 14, 1983, of 98/60 on December 15, 1983, and of 
110/84 on February 9, 1984.  Blood pressure findings recorded 
within one year of the appellant's discharge from active 
service include readings of 100/60 in May 1984, of 100/54 in 
July 1984, of 122/88 in October 1984, and of 110/84 and 
144/88 in February 1985.  The available medical records first 
document a diagnosis of hypertension in February 1997.

Based upon the evidence of record, the Board finds elevated 
high blood pressure findings were noted upon enlistment 
examination prior to the appellant's initial ACDUTRA service.  
There is no competent evidence, however, demonstrating that a 
disease or disability existed at that time nor that a 
disability developed or was aggravated during ACDUTRA 
service, during active service, or within one year of her 
discharge from active service.  Aggravation may not be 
conceded in this case and a specific finding as to the 
natural progress of disease was not required.

Although service medical records dated in March 1980 include 
diastolic blood pressure readings of 90 mm or higher, no 
diagnosis of hypertension was apparently provided at that 
time and there is no evidence the appellant had taken any 
medication to control high blood pressure after an initial 
two week period of treatment beginning in January 1981.  
Blood pressure findings recorded during the appellant's 
period of active service also include diastolic blood 
pressure readings of 90 mm or higher in June 1983 and 
November 1983 without evidence of a diagnosis of hypertension 
or evidence that medication was required to control blood 
pressure.  In fact, in her November 1982 dental patient 
health questionnaire the appellant reported she was not 
taking any medication.  

While the appellant believes her hypertension was incurred in 
or was aggravated by active service, she is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Although the record 
shows she works or has worked as a medical researcher, there 
is no probative evidence demonstrating she has completed any 
pertinent, specialized medical training.  

The competent evidence in this case demonstrates the 
appellant's blood pressure was noted to be elevated on two 
readings upon enlistment examination prior to service, but 
that a high blood pressure disability is not shown to have 
developed or been aggravated during service and was not 
manifest as a disabling disease within one year of active 
service.  A diagnosis of hypertension or probative evidence 
demonstrating predominant blood pressure findings indicative 
of a compensable disability was not manifest until many years 
after her separation from active service.  Therefore, the 
Board finds entitlement to service connection for 
hypertension must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the appellant's claim.

Dysphagia

In this case, the evidence of record includes no medical 
report of treatment or a diagnosis of dysphagia nor hiatal 
hernia or Schatzki ring during ACDUTRA or active duty 
service.  Records dated in September 1995 show the appellant 
reported a two year history of dysphagia.  A January 1996 
upper endoscopy revealed an esophageal ring, but no evidence 
of duodenal ulcer.  A report dated in April 1997 report, over 
13 years after her discharge from active service, noted she 
had a history of dysphagia without opinion as to etiology or 
date of onset.  An April 1998 examination report noted she 
had a history of dysphagia and that she reported having had 
similar symptoms ten years earlier.  It was also noted that 
she had first sought therapy three years earlier and that she 
had experienced progressive dysphagia since then.  VA 
examination in February 2001 included a diagnosis of 
dysphagia secondary to hiatal hernia and Schatzki ring.  

Based upon the evidence of record, the Board finds the 
evidence demonstrates the appellant's dysphagia was first 
manifest many years after service and is not due to any 
incident of active service.  Her assertion that she 
experienced difficulty swallowing during service has not been 
established by probative evidence and a specific opinion as 
to etiology is not required.  The September 1995 report 
indicating she reported a two year history of dysphagia is 
considered to warrant a greater degree of evidentiary weight 
because the information was provided in association with 
treatment for an acute medical problem.  She also reported in 
April 1998 that she had a history of symptoms existing since 
approximately 1988, but that she had not been treated for the 
disorder prior to approximately 1995.  Although records show 
she was found to have helicobacter pylori in approximately 
1995, there is no evidence of an ulcer having been manifest 
during or within one year of active service.  Therefore, the 
Board finds entitlement to service connection for dysphagia 
must be denied.  The preponderance of the evidence is against 
the appellant's claim.

Migraine Headaches

Initially, the Board notes VA regulations provide that in 
cases such as this where a veteran served 90 days or more of 
continuous, active military service during peacetime service 
on or after January 1, 1947, service connection may be 
presumed for a chronic organic disease of the nervous system 
that became manifest to a degree of 10 percent within one 
year from date of termination of service.  See 38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.309.  The Board finds that migraine 
headaches are an organic disease of the nervous system for 
which presumptive service connection must be considered.

Disability evaluations are determined for VA compensation 
purposes by application of VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings in the Rating Schedule represent, as far 
as can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2004).

The Rating Schedule provides a compensable, 10 percent 
evaluation for migraine headaches with evidence of 
characteristic prostrating attacks averaging one in two 
months over the last several months.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2004).

In this case, service medical records are negative for 
treatment or diagnosis for migraine headaches or a chronic 
headache disorder.  Records show that during a period of 
ACDUTRA service in April 1980 the veteran complained of a one 
week history of chills, vomiting, sore throat, cough, 
sneezing, and headache.  The diagnosis at that time was 
pharyngitis, probably strep throat.  In an undated Standard 
Form 93 noted as for the purpose of a separation examination 
the appellant reported a history of frequent or severe 
headaches, but there were no additional comments on that 
document and it was not signed by an examiner.  There is no 
indication that a separation examination was performed.  The 
service department has verified that the appellant was 
discharged from active duty on February 15, 1984.  

A February 8, 1985, medical report shows the appellant 
complained of fatigue, headaches, insomnia, loss of appetite, 
and frequent urination.  The diagnosis at that time was mild 
left otitis media.  A December 1986 report noted the 
appellant denied any problems with migraine headaches.  An 
April 1997 report noted diagnoses including migraine 
headaches.  VA examination in February 2001 included 
diagnoses of migraines secondary to chronic sinusitis.  It 
was noted the appellant's claim file was not available for 
review and that she stated she started having migraine 
headaches while on active duty and was told they were due to 
her high blood pressure.  

VA neurology examination in May 2005 found the appellant's 
migraine headache disorder was recurrent and chronic in 
nature and that the evidence of record demonstrated the same 
characteristic headache was documented as early as February 
8, 1985.  The examiner also stated that the appellant's 
present migraine headaches were not consistent with 
hypertensive headaches and were not related to her chronic 
sinusitis.  

Based upon the evidence of record, the Board finds the 
evidence demonstrates the appellant's migraine headaches were 
onset within one year of her separation from active service.  
The Board finds, however, that they were not manifest to a 
compensable degree until many years after service.  Although 
service medical records include an undated Standard Form 93 
showing the appellant reported a history of frequent or 
severe headaches, there is no probative evidence 
demonstrating treatment or diagnosis for migraines or a 
chronic headache disorder during ACDUTRA service or active 
duty service.  In fact, service medical records documenting 
complaints of headaches in April 1980 were shown to have been 
related to a diagnosis of pharyngitis.  The appellant also 
denied any problems with migraine headaches in a December 
1986 report.  There is no documentary evidence of a diagnosis 
of migraine headaches having been provided prior to April 
1997.  

The Board finds the May 2005 VA examiner's opinion is 
persuasive that the evidence of record documents the onset of 
characteristic migraine headaches as early as February 8, 
1985.  The report indicates the examiner reviewed the 
evidence of record and, in essence, concluded that a migraine 
headache disorder was not documented as having been manifest 
prior to February 8, 1985.  It was noted that the appellant 
reported a history of headaches that began in 1982 and that 
during active service she experienced three headaches per 
month.  

Although the examiner found the evidence demonstrated 
migraine headaches on February 8, 1985, there is no evidence 
that within one year of active service the appellant 
experienced characteristic prostrating attacks averaging one 
in two months over several months as to warrant a compensable 
evaluation.  Therefore, the Board finds entitlement to direct 
or presumptive service connection for migraine headaches must 
be denied.  The preponderance of the evidence is against the 
appellant's claim.









	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for dysphagia is denied.

Entitlement to service connection for migraine headaches is 
denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


